Citation Nr: 1827200	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  12-30 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1969 to March 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Sioux Falls, South Dakota.  Jurisdiction over the Veteran's claims is currently with the RO in Waco, Texas. 

In a September 2014 decision, the Board denied the claim.  The Veteran appealed the Board's September 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2015 Order, the Court granted a Joint Motion of the parties to vacate the Board's decision and remanded the case to the Board for action consistent with the terms of the Joint Motion. 

The Board remanded the claim in September 2015 and August 2016 for additional development.


FINDING OF FACT

It is at least as likely as not that the Veteran's erectile dysfunction is caused by his service-connected PTSD, to include medications used to treat PTSD.


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2017). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for erectile dysfunction.  He asserts it is secondary to his service-connected PTSD.  To warrant entitlement to secondary service connection, the Veteran needs to establish that his erectile dysfunction was either caused or aggravated by the service-connected disability PTSD.  38 C.F.R. § 3.310.

In December 2017, the Board obtained a Veterans Health Administration (VHA) medical opinion regarding whether any causal relationship exists between the Veteran's erectile dysfunction and service-connected PTSD.  After review of the Veteran's claims file, the specialist opined that the PTSD, and resulting medication, is more likely than not the primary catalyst for his erectile dysfunction.  The examiner reasoned that stress and depression are well-known causes of psychogenic erectile dysfunction.  The examiner further opined that the medication the Veteran currently takes, and has taken, for PTSD treatment are well-known to alter sexual function, including changes in libido.  

There are other medical opinions to the contrary; but, in light of the favorable VHA opinion, the probative evidence regarding causal nexus is at least in equipoise.  Resolving all reasonable doubt in favor of the Veteran, service connection for erectile dysfunction, as secondary to service-connected PTSD, is warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.159, 3.310.


ORDER

Entitlement to service connection for erectile dysfunction is granted.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


